Case: 14-31267      Document: 00513057884         Page: 1    Date Filed: 05/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-31267                                  FILED
                                  Summary Calendar                            May 28, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
WAYNE VINSON,

                                                 Petitioner-Appellant

v.

C. MAIORANA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CV-1534


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Wayne Vinson, federal prisoner # 14878-171, pleaded guilty in the
District Court of South Carolina to being a felon in possession of a firearm and
was sentenced below the applicable guidelines range to 210 months in prison
after the district court determined that he had three prior qualifying felony
convictions under the Armed Career Criminal Act (ACCA). He appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition, in which he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31267     Document: 00513057884     Page: 2   Date Filed: 05/28/2015


                                  No. 14-31267

challenged the ACCA enhancement. Relying on the Supreme Court’s decisions
in Descamps v. United States, 133 S. Ct. 2276 (2013), and McQuiggin v.
Perkins, 133 S. Ct. 1924 (2013), Vinson maintains that his state assault and
battery conviction did not qualify as a predicate offense for ACCA purposes and
that he is therefore actually innocent of the sentencing enhancement. He
contends that he should have been permitted to proceed under the savings
clause of 28 U.S.C. § 2255, which allows a federal prisoner to attack the legality
of his conviction in a § 2241 petition if he is able to show that the remedies
provided under § 2255 are “inadequate or ineffective to test the legality of his
conviction.” § 2255(e).
      As a general rule, a federal prisoner who seeks to collaterally challenge
the legality of his conviction or sentence must file a § 2255 motion in the
sentencing court. Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir.
2005). However, the prisoner may proceed under § 2241 with such a challenge
if he satisfies the savings clause of § 2255(e). Reyes-Requena v. United States,
243 F.3d 893, 901 (5th Cir. 2001). To proceed under the savings clause, the
prisoner must make a claim “(i) that is based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense and (ii) that was foreclosed by circuit law at
the time when the claim should have been raised in the petitioner’s trial,
appeal, or first § 2255 motion.” Id. at 904.
      In his § 2241 petition, Vinson challenges only the applicability of the
ACCA sentencing enhancement. “[A] claim of actual innocence of a career
offender enhancement is not a claim of actual innocence of the crime of
conviction and, thus, [is] not the type of claim that warrants review under
§ 2241. In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011); see Reyes-Requena,
243 F.3d at 904. Vinson contends that if the ACCA does not apply, his sentence



                                        2
    Case: 14-31267    Document: 00513057884    Page: 3   Date Filed: 05/28/2015


                                No. 14-31267

exceeds the statutory maximum, in violation of due process and the Eighth
Amendment. He argues that in such circumstances this court should consider
sentencing challenges under the § 2255 savings clause, as other circuits have
done. In the absence of an en banc decision by this court or an intervening
Supreme Court decision overruling Reyes-Requena, this court is bound by its
own precedent. See United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014).
Vinson’s contention that Persaud v. United States, 134 S. Ct. 1023 (2014),
stands for the proposition that sentencing enhancements based on ineligible
prior convictions are errors amenable to § 2241 relief is unavailing as Persaud
is not a substantive decision. Consequently, the judgment of the district court
is AFFIRMED.




                                      3